Award reversed and claim dismissed, with costs against the State Industrial Board, on the ground that there is no evidence to sustain the finding that the claimant “ did not contract for employment with the said John Boyle as a principal employer, but contracted employment with him as an agent of the owner of the premises.” Van Kirk, P. J., Hinman, Rhodes and Crapser, JJ., concur; Hill, J., dissents and votes to affirm upon the authority of Matter of Westfelt v. Atlas Furniture Co. (231 App. Div. 775; affd., 256 N. Y. 578) and subdivision 4 of section 54 of the Workmen’s Compensation Law.*

Amd. by Laws of 1928, chap. 754.— [Rep.